Per Curiam:
One of the objections urged by the defendants to the granting of these motions is that the orders would operate to allow the plaintiff to recover upon a cause of action which was outlawed at the time that the orders to open the defaults were made. Without passing in any way upon the sufficiency of any defense that might be urged under a statute of limitations, we are of opinion that the orders should be modified to provide for the opening of the default, in addition to the terms therein stated, upon condition that the plaintiff stipulate that the defendants may plead any statute of limitations which would be applicable if the action were commenced at the time upon which the orders were entered upon said default, with like force and effect as if the actions were commenced upon said date. Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ. Orders modified as stated in opinion and as modified affirmed, without costs.